                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    IN RE ZILLOW GROUP, INC.                             CASE NO. C17-1387-JCC
      SECURITIES LITIGATION
10
                                                           MINUTE ORDER
11

12

13

14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court pursuant to the parties’ stipulation and proposed
18   order regarding the class certification briefing schedule (Dkt. No. 84). Pursuant to the parties’
19   stipulation, the Court hereby ORDERS:
20          1. Defendants’ opposition to Plaintiffs’ class certification motion shall be filed no later
21               than March 20, 2020.
22          2. Plaintiffs’ reply brief in support of their class certification motion shall be filed no
23               later than May 4, 2020.
24          3. Plaintiff’s class certification motion (Dkt. No. 74) is RENOTED for May 4, 2020.
25          //
26          //


     MINUTE ORDER
     C17-1387-JCC
     PAGE - 1
 1        DATED this 20th day of February 2020.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1387-JCC
     PAGE - 2
